DETAILED ACTION
1.	The following communication is in response to the documents filed on 2-April-2020.  Claims 1-16 are pending in the application.  The IDSs received on 6-April-2020 and 13-December-2021 have been considered.  
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over the following prior art references.
USP Publication 2009/0204259  -  which discloses a control method and system for controlling a hydraulically actuated mechanical arm to perform a task, the mechanical arm optionally being a hydraulically actuated excavator arm. The method includes determining a dynamic model of the motion of the hydraulic arm for each hydraulic arm link, by relating the input signal vector for each respective link to the output signal vector for the same link. Also, the method can determine an error signal for each link as the weighted sum of the differences between a measured position and a reference position, and between the time derivatives of the measured position and the time derivatives of the reference position, for each respective link. The weights used in the determination of the error signal can be determined from the constant coefficients of the dynamic model. The error signal can be applied in a closed negative feedback control loop to diminish or eliminate the error signal for each respective link. 

USP Publication 2014/0107841  -  which describes controlling a coordinated joint motion system of a hydraulic excavator, e.g. an articulated arm, by blending automation of routine tasks with real-time human supervisory trajectory correction and selection. One embodiment employs a differential control architecture utilizing an inverse Jacobian. Modeling of the desired trajectory of the end effector in system space can be avoided. The disclosure includes image generation and matching systems. 

2.2	Claims 1-16 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, reasonably disclose the specific arrangement of elements in the same combination specified in independent claim 1, for controlling movement of multiple links of an excavator in order to move a tool arranged at the end of an excavator arm, particularly wherein the tool is attached to a tilt-rotator arrangement.

2.3	The invention provides an input interface configured to receive input signals carrying user commands for moving at least part of the multiple links with respect to each other about 25corresponding joints, and an output interface configured to provide output signals for multiple actuators controlling the movement of the multiple links. The invention further comprises a sensor data interface configured to receive sensor data for determining, particularly in real-time, relative orientations of the multiple links with respect to each other.  Also, the invention comprises a surface setting unit configured to be provided with design data defining a reference surface, wherein the surface setting unit has input means to provide a setting functionality for setting the reference surface.  Furthermore, the invention comprises a remapping unit configured to remap a user command for moving two of the multiple links with respect to each other about a 10corresponding joint to an associated rotatory tool degree of freedom out of three independent rotatory tool degrees of freedom of a movement of the tool with respect to the reference surface. Based on this remapping, the remapping unit is configured to coordinate the output signals based on the sensor data, the design data, and an inverse kinematics algorithm, such that, as a function of the remapped user command, the tool is 15rotated within the associated rotatory tool degree of freedom.

2.4	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-16 are deemed allowable as depending either directly or indirectly from allowed independent claim 1. 

Prior Art
3.	The following prior art, discovered in an updated search and herein made of record but not relied upon, is considered pertinent to Applicant’s disclosure, and consists of documents A-E on the attached PTO-892 Notice of References Cited, such documents defining the general state of the art which is not considered to be of particular relevance.

Response Guidelines
4.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

4.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661